Citation Nr: 0533445	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependents' Educational Assistance under 
chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1973 and from April 1975 to December 1976.  The appellant is 
the widow of the veteran, who died in June 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In pertinent part, the RO in that 
rating decision denied entitlement to service connection for 
the cause of the veteran's death and eligibility for 
Dependents' Educational Assistance under chapter 35, 
Title 38, United States Code.  The appellant and a friend 
testified before the undersigned at a hearing held at the RO 
in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking VA compensation and eligibility for 
educational benefits, and it is her contention that service 
connection should be granted for the cause of the veteran's 
death.  She reports that the veteran sustained an in-service 
injury that resulted in a chronic back disability.  The 
appellant further asserts, in essence, that following the 
back injury the veteran had progressive difficulty with 
walking, which was, at least in part, an early symptom of his 
fatal olivopontocerebellar atrophy first diagnosed in 
the 1980s.  

The record shows that the veteran was hospitalized in a VA 
medical center from November to December 1985 for evaluation 
of progressive difficulty walking.  At that time the veteran 
reported that ever since about 12 years earlier, he had 
noticed some difficulty with ambulation and, during the three 
years prior to admission, he had weakness in the right leg 
and the left leg had become spastic.  He also noted that in 
the past two years his speech had become spastic.  The 
diagnosis at hospital discharge was myelopathy.  

In addition, the record includes a statement from the 
veteran's mother, which was received in October 1986.  She 
indicated that the veteran had a long-standing back 
disability with a gait disturbance, which was apparent 
immediately after his discharge from service and became 
progressively worse over the years.  

At a VA examination in September 1992, it was noted that the 
veteran was being followed in the ataxia clinic for 
olivopontocerebellar atrophy.  The physician who conducted 
the examination reported that when the veteran was 
hospitalized in 1985, he gave a history of difficulty walking 
and slowness.  He also complained of low back pain with 
radiation into his legs.  The veteran also indicated that he 
was having trouble walking and had very slow speech with 
difficulty making others understand his speech, which was 
present during service but was dismissed as having no 
neurological basis.  Additional history obtained from the 
veteran included an in-service back injury when lifting a 
heavy object, followed by severe low back pain with radiation 
down his legs.  After examination, the impression was 
progressive olivopontocerebellar atrophy.  The impression 
also included low back pain, which the veteran had suffered 
since military service.  It was also the physician's 
impression that, from a neurological standpoint, the veteran 
was totally disabled.  

Later VA rating decisions show that the veteran was 
determined to be permanently and total disabled for pension 
purposes from July 1991, with a 100 percent rating for 
cerebellar degeneration.  

The Certificate of Death shows that the veteran died in 
June 2002.  It lists cerebral seizure with resultant heart 
failure as the immediate cause of his death.  Further, the 
death certificate shows that the veteran died in the 
emergency room at Ochsner Foundation Hospital and an autopsy 
was performed.  There is no indication that the RO attempted 
to obtain the final hospital summary or the autopsy report.  
As the veteran's terminal hospital and autopsy records are 
obviously relevant to the cause(s) of his death they must be 
obtained.  38 C.F.R. § 3.159(c)(1) (2005).

The AMC/RO must also notify the appellant of what evidence is 
necessary to substantiate her claim, to include a medical 
opinion relating a disability that caused or contributed to 
the veteran's death to service or some incident of service.  
In addition, the appellant should be notified that she should 
submit any evidence in her possession that pertains to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Entitlement to payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, must 
be deferred pending the outcome of the claim for service 
connection for the cause of the veteran's death.  

Accordingly, the case is REMANDED for the following actions:  

1.  With authorization from the 
appellant, the AMC should obtain and 
associate with the claims file the final 
hospital summary or other clinical 
records pertaining to the veteran's 
terminal hospitalization at Ochsner 
Foundation Hospital in June 2002.  In 
addition, and again with authorization 
from the appellant, the AMC should obtain 
a copy of the autopsy report for the 
veteran.  All action to obtain the 
requested records should be documented 
fully in the claims file.  

2.  The AMC should again notify the 
appellant of the evidence necessary to 
substantiate her claim.  This should 
include notice to the appellant that she 
should submit or identify medical records 
or a medical opinion relating disability 
or disease that caused or contributed to 
the veteran's death to service or some 
incident of service, and that any such 
opinion should include consideration of 
medical records during and after the 
veteran's service.  

In addition, the AMC should request that 
the appellant submit any evidence in her 
possession that pertains to her claim.  

3.  Thereafter, the AMC should undertake 
any additional development indicated by 
the state of the record at that time.  

4.  The AMC should then readjudicate the 
claims of entitlement to service 
connection for the cause of the veteran's 
death and eligibility for Dependents' 
Educational Assistance under chapter 35, 
Title 38, United States Code.  

If the benefits sought on appeal remain denied, the AMC 
should issue a supplemental statement of the case that 
addresses all evidence added to the record subsequent to the 
July 2004 statement of the case.  The appellant and her 
representative should be provided an appropriate opportunity 
to respond.  Thereafter, the case should be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

